 1                                                           The Honorable MARSHA J. PECHMAN

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     SHAWN MURINKO, and DISABILITY
 9   RIGHTS WASHINGTON, a nonprofit                      NO. 19-cv-00943-MJP
     membership organization for the federally
10   mandated Protection and Advocacy Systems,           ORDER GRANTING PLAINTIFF’S
                                                         MOTION TO FILE PAPERS UNDER
11                                Plaintiffs,            SEAL
           v.
12
     CHERYL STRANGE, in her official capacity as
13   Secretary of the Washington State Department of     NOTED FOR:
     Social and Health Services, SUE BIRCH, in her       FRIDAY, SEPTEMBER 20, 2019
14
     official capacity as Director of the Washington
     State Health Care Authority,
15
                                  Defendants.
16

17          The Court has considered Plaintiffs’ Motion to File Papers Under Seal, and hereby finds:

18   Documents identified in Plaintiffs’ Motion may be sealed pursuant to Local Rule CR 5(g), and

19   such records should not be subject to public disclosure. The public disclosure of these documents

20   would be contrary to these state laws, but would serve no public purpose or benefit.

21          It is hereby ORDERED:

22          The following documents shall be placed under court seal, and shall not be disclosed to the

23   public absent further order of the Court:

     ORDER GRANTING PLAINTIFFS’ MOTION TO FILE                                Disability Rights Washington
     UNDER SEAL - 1                                                       315 5 th Avenue South, Suite 850
     Case: 19-cv-00943-MJP                                                     Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
 1          1.   Plaintiff’s Person Centered Service Plan (Murinko Decl., Exh. A and D).

 2          2.   Excerpted hospital records (Murinko Decl., Exh. B and G);

 3          SO ORDERED this 4th, day of September 2019.

 4

 5

 6

 7

 8
                                                        A
                                                        Marsha J. Pechman
                                                        United States District Judge
 9
     Presented by:
10
     DISABILITY RIGHTS WASHINGTON
11
     /s/ Sarah Eaton
12   Sarah Eaton, WSBA #46854
     Susan Kas, WSBA #36592
13   315 – 5th Avenue South, Suite 850
     Seattle, WA 98104
14   Tel. (206) 324-1521; Fax (206) 957-0729
     Email: sarahe@dr-wa.org
15           susank@dr-wa.org

16   PAUKERT & TROPPMANN, PLLC

17   /s/ Andrew Biviano                      _
     Andrew Biviano, WSBA # 38086
18   522 W. Riverside Avenue, Suite 560
     Spokane, WA 99201
19   Tel. (509) 232-7760; Fax (509) 232-7762
     Email: abiviano@pt-law.com
20
     Attorneys for Plaintiffs
21

22

23

     ORDER GRANTING PLAINTIFFS’ MOTION TO FILE                              Disability Rights Washington
     UNDER SEAL - 2                                                     315 5 th Avenue South, Suite 850
     Case: 19-cv-00943-MJP                                                   Seattle, Washington 98104
                                                                   (206) 324-1521  Fax: (206) 957-0729
